

116 HR 8084 IH: Lethal Means Safety Training Act
U.S. House of Representatives
2020-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8084IN THE HOUSE OF REPRESENTATIVESAugust 21, 2020Ms. Underwood (for herself, Ms. Brownley of California, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to update the Lethal Means Safety and Suicide Prevention training course of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Lethal Means Safety Training Act. 2.Suicide risk management and prevention and lethal means training(a)In general(1)Initial updateNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with entities described in subsection (c), shall update the Lethal Means Safety and Suicide Prevention training course of the Department of Veterans Affairs to ensure that it is culturally appropriate and uses best practices identified by appropriate subject matter experts.(2)Subsequent updatesNot less frequently than once each year, the Secretary shall update the training as appropriate, taking into consideration best practices, and publish a report on the internet website of the Department that includes the percentage of individuals in each category described in paragraphs (2), (3), and (4) of subsection (b) who completed the training referred to in paragraph (1) during the year covered by the report.(b)Training(1)In generalThe Secretary shall require each employee referred to in paragraph (2) to take the most recently updated version of the training course referred to in subsection (a)—(A)not later than 90 days after the date such person is initially hired by the Department; and(B)at least once every year thereafter.(2)Covered employeeAn employee described in this paragraph is any of the following:(A)An employee of the Veterans Health Administration or Veterans Benefits Administration who regularly interacts with veterans in the course of performing the employee’s responsibilities.(B)A compensation and pension examiner, including an employee of a contractor of the Department who performs compensation and pension examinations.(C)An employee of a Veterans Center or vocational rehabilitation facility.(3)Community care providersAs a condition of furnishing care through a non-Department provider under section 1703 of title 38, United States Code, the Secretary shall require any employee of such provider who provides such care to take the most recently updated version of the training course referred to in subsection (a)—(A)not later than 90 days after the date on which the Secretary first agrees to furnish any such care through such provider; and(B)at least once every year thereafter.(4)Family caregiversAs a condition of providing support to a family caregiver under section 1720G of title 38, United States Code, the Secretary shall require the caregiver to take the most recently updated version of the training course referred to in subsection (a)—(A)not later than 90 days after the date on which the caregiver first receives support under such section; and(B)at least once every year thereafter.(c)Entities describedThe entities described in the subsection are the following:(1)The Secretary of Health and Human Services, in consultation with the Directors of the National Institute of Mental Health, Substance Abuse and Mental Health Services Administration, and other appropriate Federal agencies.(2)Experts in the assessment, treatment, and management of individuals at risk for suicide.(3)Professional associations that the Secretary of Veterans Affairs determines are appropriate.(4)Federal firearms license dealers and instructors.(5)Experts in lethal means safety counseling practice and education.(6)The Department of Veterans Affairs Mental Illness Research, Education, and Clinical Centers.(7)Veterans service organizations.(d)Public availabilityThe Secretary shall make the training course referred to in subsection (a) publicly available on an internet website of the Department.